Third District Court of Appeal
                                State of Florida

                          Opinion filed October 15, 2014.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D14-327
                           Lower Tribunal No. 11-8089
                              ________________

                             Fernando Guerrero,
                                     Appellant,

                                         vs.

                 Globalmax Enterprises, Inc., etc., et al.,
                                     Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Daryl E.
Trawick, Judge.

      WermuthLaw P.A., and J. Michael Wermuth and Osnat N. Dorot, for
appellant.

      Dorta & Ortega, and Omar Ortega, Rey Dorta, and Tricia Neimand, for
appellees Pavan Taneja, Bridge Holdings USA, LLC, and Raft Management;
Richards & Associates, and Richard L. Richards and Jason Goldstein, for appellees
Ricardo Hernandez, Teresa Ramirez, Wildaymil Rodriguez, Prestige
Transportation Service, LLC, and Alliance Hospitality Group, Inc.

Before ROTHENBERG, LAGOA, and LOGUE, JJ.


      ROTHENBERG, J.
      Fernando Guerrero (“Guerrero”) appeals the trial court’s order adopting the

general magistrate’s second report and recommendation on proceedings

supplementary. Guerrero contends that the trial court abused its discretion and

committed reversible error by failing to conduct a special set hearing on his

exceptions to the magistrate’s second report and recommendation before adopting

and ratifying the report and recommendation. Based on the unique facts of this

case, we find no error and affirm.

      Specifically, we note that the magistrate conducted a lengthy evidentiary

hearing during which several witnesses testified and documentary evidence was

introduced. Based on the evidence presented, the magistrate issued a very detailed

report finding that no credible evidence had been presented that any of the

defendants or third party defendants had conspired to make or had actually made

any fraudulent transfers of assets to defraud their creditors or Guerrero. This

report included specific references to the evidentiary support for the findings made

by the magistrate.

      Guerrero filed timely exceptions to the magistrate’s report. The trial court

conducted a special set hearing on Guerrero’s exceptions, during which the trial

court reviewed the evidence presented at the evidentiary hearing and the

magistrate’s findings and adopted the magistrate’s factual findings. However,

because it was unclear whether the magistrate had applied all of the applicable law,



                                         2
the trial court asked the magistrate to clarify whether she had considered and

applied sections 726.105(1)(b), 726.106, and 56.29(6) of the Florida Statutes when

making her findings.

      In response to the trial court’s query, the magistrate issued a second report

and recommendations clarifying that these three statutes had been applied to her

findings. Guerrero filed exceptions to the magistrate’s second report. However,

these exceptions simply restated the exceptions Guerrero made to the first report,

and he presented no new evidence or any additional arguments to the magistrate.

Because no new evidence had been supplied to support the previously rejected

exceptions, the trial court did not conduct another special set hearing. Rather, the

trial court simply rejected Guerrero’s exceptions and adopted the magistrate’s

findings and recommendations at a hearing conducted during the trial court’s

motion calendar.

      Because the magistrate’s initial report and recommendation was supported

by competent substantial evidence; the trial court conducted a special set hearing

on Guerrero’s exceptions to the initial report and recommendations; and the

magistrate’s second report was merely a clarification of her first report, we

conclude that the trial court did not abuse its discretion by failing to conduct a

second special set hearing because there was nothing new to consider. Robinson v.

Robinson, 928 So. 2d 360, 362 (Fla. 3d DCA 2006) (holding that the trial court is



                                         3
bound by the magistrate’s factual findings if they are supported by competent

substantial evidence unless those findings are clearly erroneous or the magistrate

had misconceived the legal effect of the evidence).

      Affirmed.




                                         4